Citation Nr: 1625306	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  10-42 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to an increased rating for a right knee sprain, currently evaluated as 10 percent disabling.

2. Entitlement to an increased rating for a left ankle sprain, currently evaluated as 20 percent disabling.

3. Entitlement to an increased rating for chronic residuals of a fracture of the left little finger, middle phalanx, currently evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1992 to April 1996 and from September 2004 to November 2005.  

This case comes to the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  In its decision, the RO denied requests for increased ratings for the service-connected disabilities listed above.  The Veteran timely appealed that decision.  

On May 12, 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board remanded this case for further development in February 2013.

For the reasons below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The most recent VA examinations for the service-connected disabilities at issue in this appeal took place in May 2013.  In November 2015, the Veteran's authorized representative submitted a written brief to the Board.  The brief states that, "the conditions have become worse since the [May 2013] VA examinations.  [The Veteran] contends current examinations are warranted to determine the current level of severity of the claimed conditions."

When a Veteran claims that a service-connected disability is worse than when originally rated VA must provide a new examination.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any additional medical treatment he has received for his service-connected disabilities of the left ankle, left little finger and right knee.  Take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal.  The AOJ should also obtain any VA treatment records since March 2013, which is the date of the most recent VA treatment records in the claims file.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder.

2. The Veteran should then be scheduled for VA examinations of his left ankle, left little finger, and right knee to ascertain the current severity of his service-connected disabilities.  The AOJ may determine whether the examination or examinations should be performed by one or more VA medical professionals.  The VA electronic claims file must be made available to and reviewed by the examiner(s).  All indicated testing should be accomplished, including range of motion testing, the point at which pain begins on range of motion testing, and whether there is any additional loss of motion or functional use after repetitive motion.  All symptomatology associated with these disabilities should be identified and the examiner(s) should indicate the impact, if any, of the Veteran's symptoms on occupational functioning.

3. Then, after ensuring any other necessary development has been completed, the AOJ should readjudicate the claims.  If any benefit sought on appeal remains denied, the AOJ should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







